NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALISON LORRAINE HATHEWAY,                       No. 19-16679

                Plaintiff-Appellant,            D.C. No. 3:18-cv-08332-DLR

 v.
                                                MEMORANDUM*
BANK OF NEW YORK MELLON, Trustee
of Certificate Holders CWALT Incorporated
Alternative Loan Trust 2006-18CB
Mortgage Pass Through Certificates Series
2006-18CB; CHARLES W. SCHARF, CEO
Bank of New York Mellon,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Alison Lorraine Hatheway appeals pro se from the district court’s order

dismissing her action alleging Fair Debt Collection Practices Act violations. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack

of personal jurisdiction. Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015).

We affirm.

      The district court properly dismissed Hatheway’s action for lack of personal

jurisdiction because Hatheway failed to allege facts sufficient to establish that

defendants had continuous and systematic contacts with Arizona to establish

general personal jurisdiction, or sufficient claim-related contacts with Arizona to

provide the court with specific personal jurisdiction over defendants. See

CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1074-76 (9th Cir. 2011)

(discussing requirements for general and specific personal jurisdiction).

      AFFIRMED.




                                          2                                    19-16679